DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0130568 by Nagano et al. (“Nagano”) in view of U.S. Pub. No. 2016/0062726 by Takamura et al. (“Takamura”).

As to claim 1, Nagano discloses a control method for a display apparatus (Nagano, network interactive display device 2, Figures 1 and 4) comprising:
receiving a first control signal transmitted from a first terminal (Nagano, If it is determined that each terminal 1 is permitted for both connection and display (step S4), the controller 27 requests, through the communication unit 28, each terminal 1 to send the terminal information (the terminal name, the IP address, the screen size, and the color count information) (step S5). The controller 27 receives the terminal information which has been sent in response to the request (step S6), and registers the terminal information in the display status management file 34 (step S7). If the priority order, the partial capture, and the difference capture are designated during the placement of the display request, the priority order, the capture area management flag, and the difference capture management flag are also registered in the registration in step S7. Figure 6, ¶ [0193]) and a second control signal transmitted from a second terminal (Nagano, the controller 27 in the display device 2 performs processes in steps S3-S9 for each of the terminals 1a-1d to be displayed (step S2). Figure 6, ¶ [0193]);
storing priority information (Nagano, The display status management file 34 contains, as items thereof, a "terminal name", an "IP address", a "screen size", "color count information", “priority",… Figures 4 and 5, ¶ [0172]) in which data showing that the second control signal has lower priority than the first control signal is recorded (Nagano, The tentative window area setting table, which is referenced in the generation of the window area information file 36, is organized as illustrated in FIG. 16A. FIG. 16B shows tentative window areas based on the tentative window area setting table. The priority order illustrated in FIG. 16B is determined based on the priority order in the display status management file 34. The priority order of the terminal 1a is higher than those of the remaining terminals 1b, 1c, and 1d. The terminal 1a is thus assigned the tentative window area 52A (the window area for the first terminal) having the first priority in FIG. 16B. The assignment of the window areas to the remaining terminals 1b, 1c, and 1d having no priority order set therefor is arbitrary. For example, the terminals 1b, 1c, and 1d are now assigned tentative window areas 52B, 52C, and 52D, respectively. Figures 16A and 16B, ¶ [0224]); As shown in figures 16A and 16B of Nagano, the first terminal has a high priority and the others have no priority and they are given display corresponding to the priority level.
Nagano continues to teaches a determination if a terminal may be connected or displayed (Nagano, the controller 27 references the permitted connection management file 31 and the permitted display management file 32 according to the terminal name indicated by the identification information contained in the display request, thereby determining whether or not each terminal 1 is permitted for connection and whether or not each terminal 1 is permitted for display (step S3). Figure 6, ¶ [0193]).
Nagano does not expressly teach
when processing by the first control signal and processing by the second control signal are incompatible with each other, preferentially executing the processing by the first control signal according to the priority information.
Takamura teaches a shared display system wherein when processing by the first control signal and processing by the second control signal are incompatible with each other, preferentially executing the processing by the first control signal according to the priority information (Takamura, when a new window is displayed on the display unit 16 of the computer device 10 as a shared-display source (Yes in S301), the control unit 11 (the relation determination unit 11a) determines whether the new window is related to the window which has been sharedly displayed (S302). The method for determining the relation will be described later. Then, when the new window is related to the sharedly displayed window (Yes in S303), the control unit 11 (the relation determination unit 11a) sets the new window to the shared display (lists the new window in the shared-display list) (S304), and the control unit 11 (the shared-display control unit 11b) generates the display image of the new window and transmits the data of the generated display image to the display device 20 (or another computer device 10) as the shared display (S305). Figure 6, ¶ [0062]). As shown in figure 6 of Takamura, when the image data/windows are not related, the process does not display the new window and merely continues with showing the original window.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nagano’s display permission to include Takamura’s related information display restriction because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Takamura’s related information display restriction permits information displayed is restricted to relevant information to the other information displayed to reduce clutter on the shared display.  This known benefit in Takamura is applicable to Nagano’s display permission as they both share characteristics and capabilities, namely, they are directed to shared display devices.  Therefore, it would have been recognized that modifying Nagano’s display permission to include Takamura’s related information display restriction would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Takamura’s related information display restriction in shared display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Nagano, as modified by Takamura, teaches the execution of the first display terminal and not the others when they are not related/incompatible.
As to claim 5, Nagano, as modified by Takamura, teaches the control method for the display apparatus wherein when the second terminal is connected to the display apparatus after the first terminal, the data showing that the second control signal has the lower priority than the first control signal is recorded in the priority information (Nagano, The tentative window area setting table, which is referenced in the generation of the window area information file 36, is organized as illustrated in FIG. 16A. FIG. 16B shows tentative window areas based on the tentative window area setting table. The priority order illustrated in FIG. 16B is determined based on the priority order in the display status management file 34. The priority order of the terminal 1a is higher than those of the remaining terminals 1b, 1c, and 1d. The terminal 1a is thus assigned the tentative window area 52A (the window area for the first terminal) having the first priority in FIG. 16B. The assignment of the window areas to the remaining terminals 1b, 1c, and 1d having no priority order set therefor is arbitrary. For example, the terminals 1b, 1c, and 1d are now assigned tentative window areas 52B, 52C, and 52D, respectively. Figures 16A and 16B, ¶ [0224]).
As to claim 7, Nagano discloses a display apparatus (Nagano, network interactive display device 2, Figures 1 and 4) comprising:
a communication circuit (Nagano, communication unit 28, Figure 4) receiving a first control signal transmitted from a first terminal (Nagano, If it is determined that each terminal 1 is permitted for both connection and display (step S4), the controller 27 requests, through the communication unit 28, each terminal 1 to send the terminal information (the terminal name, the IP address, the screen size, and the color count information) (step S5). The controller 27 receives the terminal information which has been sent in response to the request (step S6), and registers the terminal information in the display status management file 34 (step S7). If the priority order, the partial capture, and the difference capture are designated during the placement of the display request, the priority order, the capture area management flag, and the difference capture management flag are also registered in the registration in step S7. Figure 6, ¶ [0193]) and a second control signal transmitted from a second terminal (Nagano, the controller 27 in the display device 2 performs processes in steps S3-S9 for each of the terminals 1a-1d to be displayed (step S2). Figure 6, ¶ [0193]);
a memory device (Nagano, data storage 26, Figure 4) storing priority information (Nagano, The display status management file 34 contains, as items thereof, a "terminal name", an "IP address", a "screen size", "color count information", “priority",… Figures 4 and 5, ¶ [0172]) in which data showing that the second control signal has lower priority than the first control signal is recorded (Nagano, The tentative window area setting table, which is referenced in the generation of the window area information file 36, is organized as illustrated in FIG. 16A. FIG. 16B shows tentative window areas based on the tentative window area setting table. The priority order illustrated in FIG. 16B is determined based on the priority order in the display status management file 34. The priority order of the terminal 1a is higher than those of the remaining terminals 1b, 1c, and 1d. The terminal 1a is thus assigned the tentative window area 52A (the window area for the first terminal) having the first priority in FIG. 16B. The assignment of the window areas to the remaining terminals 1b, 1c, and 1d having no priority order set therefor is arbitrary. For example, the terminals 1b, 1c, and 1d are now assigned tentative window areas 52B, 52C, and 52D, respectively. Figures 16A and 16B, ¶ [0224]); As shown in figures 16A and 16B of Nagano, the first terminal has a high priority and the others have no priority and they are given display corresponding to the priority level.
a processing circuit (Nagano, controller 27, Figure 4) preferentially executing the processing by the first control signal according to the priority information when processing by the first control signal and processing by the second control signal are incompatible with each other.
Nagano continues to teaches a determination if a terminal may be connected or displayed (Nagano, the controller 27 references the permitted connection management file 31 and the permitted display management file 32 according to the terminal name indicated by the identification information contained in the display request, thereby determining whether or not each terminal 1 is permitted for connection and whether or not each terminal 1 is permitted for display (step S3). Figure 6, ¶ [0193]).
Nagano does not expressly teach preferentially executing the processing by the first control signal according to the priority information when processing by the first control signal and processing by the second control signal are incompatible with each other.
Takamura teaches a shared display system preferentially executing the processing by the first control signal according to the priority information when processing by the first control signal and processing by the second control signal are incompatible with each other (Takamura, when a new window is displayed on the display unit 16 of the computer device 10 as a shared-display source (Yes in S301), the control unit 11 (the relation determination unit 11a) determines whether the new window is related to the window which has been sharedly displayed (S302). The method for determining the relation will be described later. Then, when the new window is related to the sharedly displayed window (Yes in S303), the control unit 11 (the relation determination unit 11a) sets the new window to the shared display (lists the new window in the shared-display list) (S304), and the control unit 11 (the shared-display control unit 11b) generates the display image of the new window and transmits the data of the generated display image to the display device 20 (or another computer device 10) as the shared display (S305). Figure 6, ¶ [0062]). As shown in figure 6 of Takamura, when the image data/windows are not related, the process does not display the new window and merely continues with showing the original window.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nagano’s display permission to include Takamura’s related information display restriction because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Takamura’s related information display restriction permits information displayed is restricted to relevant information to the other information displayed to reduce clutter on the shared display.  This known benefit in Takamura is applicable to Nagano’s display permission as they both share characteristics and capabilities, namely, they are directed to shared display devices.  Therefore, it would have been recognized that modifying Nagano’s display permission to include Takamura’s related information display restriction would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Takamura’s related information display restriction in shared display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Nagano, as modified by Takamura, teaches the execution of the first display terminal and not the others when they are not related/incompatible.
As to claim 8, Nagano discloses display system (Nagano, network interactive display device 2, Figures 1 and 4) comprising:
a first terminal (Nagano, terminal 1a, Figure 1);
a second terminal (Nagano, terminal 1b, Figure 1); and
a display apparatus (Nagano, network interactive display device 2, Figures 1 and 4) that displays a first image transmitted from the first terminal and a second image transmitted from the second terminal, As shown in figure 16B of Nagano, the first terminal and second terminal images are displayed in respective window areas.
the display apparatus including 
a communication circuit (Nagano, communication unit 28, Figure 4) receiving a first control signal transmitted from the first terminal (Nagano, If it is determined that each terminal 1 is permitted for both connection and display (step S4), the controller 27 requests, through the communication unit 28, each terminal 1 to send the terminal information (the terminal name, the IP address, the screen size, and the color count information) (step S5). The controller 27 receives the terminal information which has been sent in response to the request (step S6), and registers the terminal information in the display status management file 34 (step S7). If the priority order, the partial capture, and the difference capture are designated during the placement of the display request, the priority order, the capture area management flag, and the difference capture management flag are also registered in the registration in step S7. Figure 6, ¶ [0193]) and a second control signal transmitted from the second terminal (Nagano, the controller 27 in the display device 2 performs processes in steps S3-S9 for each of the terminals 1a-1d to be displayed (step S2). Figure 6, ¶ [0193]),
a memory device (Nagano, data storage 26, Figure 4) storing priority information (Nagano, The display status management file 34 contains, as items thereof, a "terminal name", an "IP address", a "screen size", "color count information", “priority",… Figures 4 and 5, ¶ [0172]) in which data showing that the second control signal has lower priority than the first control signal is recorded (Nagano, The tentative window area setting table, which is referenced in the generation of the window area information file 36, is organized as illustrated in FIG. 16A. FIG. 16B shows tentative window areas based on the tentative window area setting table. The priority order illustrated in FIG. 16B is determined based on the priority order in the display status management file 34. The priority order of the terminal 1a is higher than those of the remaining terminals 1b, 1c, and 1d. The terminal 1a is thus assigned the tentative window area 52A (the window area for the first terminal) having the first priority in FIG. 16B. The assignment of the window areas to the remaining terminals 1b, 1c, and 1d having no priority order set therefor is arbitrary. For example, the terminals 1b, 1c, and 1d are now assigned tentative window areas 52B, 52C, and 52D, respectively. Figures 16A and 16B, ¶ [0224]), As shown in figures 16A and 16B of Nagano, the first terminal has a high priority and the others have no priority and they are given display corresponding to the priority level.
a processing circuit (Nagano, controller 27, Figure 4) preferentially executing the processing by the first control signal according to the priority information when processing by the first control signal and processing by the second control signal are incompatible with each other.
Nagano continues to teaches a determination if a terminal may be connected or displayed (Nagano, the controller 27 references the permitted connection management file 31 and the permitted display management file 32 according to the terminal name indicated by the identification information contained in the display request, thereby determining whether or not each terminal 1 is permitted for connection and whether or not each terminal 1 is permitted for display (step S3). Figure 6, ¶ [0193]).
Nagano does not expressly teach preferentially executing the processing by the first control signal according to the priority information when processing by the first control signal and processing by the second control signal are incompatible with each other.
Takamura teaches a shared display system preferentially executing the processing by the first control signal according to the priority information when processing by the first control signal and processing by the second control signal are incompatible with each other (Takamura, when a new window is displayed on the display unit 16 of the computer device 10 as a shared-display source (Yes in S301), the control unit 11 (the relation determination unit 11a) determines whether the new window is related to the window which has been sharedly displayed (S302). The method for determining the relation will be described later. Then, when the new window is related to the sharedly displayed window (Yes in S303), the control unit 11 (the relation determination unit 11a) sets the new window to the shared display (lists the new window in the shared-display list) (S304), and the control unit 11 (the shared-display control unit 11b) generates the display image of the new window and transmits the data of the generated display image to the display device 20 (or another computer device 10) as the shared display (S305). Figure 6, ¶ [0062]). As shown in figure 6 of Takamura, when the image data/windows are not related, the process does not display the new window and merely continues with showing the original window.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nagano’s display permission to include Takamura’s related information display restriction because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Takamura’s related information display restriction permits information displayed is restricted to relevant information to the other information displayed to reduce clutter on the shared display.  This known benefit in Takamura is applicable to Nagano’s display permission as they both share characteristics and capabilities, namely, they are directed to shared display devices.  Therefore, it would have been recognized that modifying Nagano’s display permission to include Takamura’s related information display restriction would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Takamura’s related information display restriction in shared display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Nagano, as modified by Takamura, teaches the execution of the first display terminal and not the others when they are not related/incompatible.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0130568 by Nagano et al. (“Nagano”), in view of U.S. Pub. No. 2016/0062726 by Takamura et al. (“Takamura”), and in further view of U.S. Pub. No. 2010/0302130 by Kikuchi et al. (“Kikuchi”).

As to claim 6, Nagano, as modified by Takamura, does not expressly teach the control method for the display apparatus wherein when a third terminal is connected to the display apparatus after the second terminal, the data showing that a third control signal transmitted from the third terminal has lower priority than the second control signal is recorded in the priority information.
Kikuchi teaches a combined image display system wherein when a third terminal is connected to the display apparatus after the second terminal, the data showing that a third control signal transmitted from the third terminal has lower priority than the second control signal is recorded in the priority information (Kikuchi, the image supply devices 100a through 100d are provided with priority descending as the order of connection to the image display device 200. Figure 1, ¶ [0157]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nagano’s priority assignment to include Kikuchi’s order of connection priority assignment because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Nagano’s priority assignment and Kikuchi’s order of connection priority assignment perform the same general and predictable function, the predictable function being providing priority to each of the connected display supply devices. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Nagano’s priority assignment by replacing it with Kikuchi’s order of connection priority assignment. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Nagano, as modified by Takamura and Kikuchi, teaches the third terminal having a lower priority than the second terminal based on the order of connection priority assignment.
	
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 2, Nagano, as modified by Takamura, does not expressly teach the control method for the display apparatus further comprising:
storing restriction information in which data showing that the maximum number of pieces of the same kind of processing simultaneously executed is recorded; and
determining whether or not the processing by the first control signal and the processing by the second control signal are incompatible with each other based on the restriction information.
Nagano teaches a determination if a terminal may be connected or displayed (Nagano, the controller 27 references the permitted connection management file 31 and the permitted display management file 32 according to the terminal name indicated by the identification information contained in the display request, thereby determining whether or not each terminal 1 is permitted for connection and whether or not each terminal 1 is permitted for display (step S3). Figure 6, ¶ [0193]).
Takamura teaches the relation restriction on new windows being displayed (Takamura, when a new window is displayed on the display unit 16 of the computer device 10 as a shared-display source (Yes in S301), the control unit 11 (the relation determination unit 11a) determines whether the new window is related to the window which has been sharedly displayed (S302). Figure 6, ¶ [0062]). 
However, neither reference teaches the stored restriction information with the maximum number of pieces of information simultaneously executed as claimed.  In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 3 and 4, these claims are objected to for the same reasons as claim 2 as they depend upon dependent claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent No. 6,473,088 by Matsumoto et al. teaches a system for display multiple images which sets display priorities based on the order of connection detected (Figure 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691